Per Curiam,
When the learned judge of the ■court below said, “ It, therefore, requires no further investigation of the facts of this case at once to declare this policy to be a wagering policy, and it appears that this money having been drawn by Jesse S. Stambaugh from the company, he cannot hold it against the representatives of the estate of the assured,” he said nothing that he was not warranted in saying by the facts and law of the case.
We may here add that it is time that attorneys, at least, should learn to know that an assignment does not help a wagering policy, .and that the assignee spends his money to no purpose when. he purchases it.
The judgment is affirmed.